On Motion for Rehearing.
In order for the court to acquire jurisdiction of the defendants who were sued as stockholders and to secure a personal judgment against them, plaintiff followed the provisions of our statutes relating to unincorporated joint-stock companies, which accorded that right without the necessity of making other stockholders parties. The provisions of article 6153, which are to the effect that such stockholders are personally liable for the debts of such a company, are but declaratory of the common-law rule of partnership liability of stockholders in a joint-stock company. Independently of those statutes, the exclusion of that liability, under and by virtue of an agreement in the form of a joint-stock company contract, was impliedly forbidden by our statutes relating to limited partnerships, pointed out in our original opinion.
The plain purpose of the statutes last referred to could not be evaded by the form of the agreement under which the association was organized.
The motion for rehearing is overruled.